Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 2, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  158462 & (52)(53)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  MARGARET A. BACON,                                                                                    Richard H. Bernstein
          Plaintiff-Appellee,                                                                           Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158462
                                                                     COA: 339009
                                                                     Court of Claims: 16-000312-MM
  STATE OF MICHIGAN and DEPARTMENT
  OF ENVIRONMENTAL QUALITY,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motions to hold the defendants’ application for leave to
  appeal in abeyance for Mays v Governor (Docket Nos. 157335-7, 157340-2) and to
  expedite consideration are considered, and they are GRANTED in part. We ORDER that
  the application for leave to appeal the August 16, 2018 judgment of the Court of Appeals
  be held in ABEYANCE pending the decisions in Mays.

          CLEMENT, J., not participating due to her prior involvement as chief legal counsel
  for the Governor.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 2, 2019
         a0624
                                                                                Clerk